Citation Nr: 1116281	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-31 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability claimed as secondary to a service-connected disability of the right knee/leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the RO in Houston, Texas that in pertinent part, denied service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.

The Board remanded the appeal for service connection for a left knee disability in November 2009 for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.   Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The most probative evidence of record preponderates against a finding that the Veteran's current left knee disability is causally or etiologically related to his active service, or a finding that the left knee disability is proximately due to or the result of the Veteran's service-connected right knee/leg disability, on either a causation or aggravation basis.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by military service, and is not proximately due, the result of, or aggravated by the Veteran's service-connected disability of the right knee/leg. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in February 2004.  Additional notice was sent in March 2006 and May 2007, and the claim was readjudicated in a January 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In February 2011, the Veteran said he had no additional evidence to submit.

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a left knee disability as a result of his service-connected residuals of fracture of the right tibia and fibula, including a right knee disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

During the pendency of this appeal, VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (now codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.   Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds that the evidence does not reflect, and the Veteran does not contend, that his current left knee disability was incurred in or aggravated by his active duty service.  Service treatment records are entirely negative for a left knee injury or disability.  

Service treatment records reflect that the Veteran incurred a fracture of the right tibia and fibula.  In December 1980, the RO granted service connection for residuals of fracture of the right fibula and tibia, later amended to include arthritis of the right knee.  

Service connection was later established for post-traumatic arthritis of the right ankle.  The RO subsequently granted service connection for degenerative disc disease and osteoarthritis of the right hip, both as secondary to arthritis of the right knee. 

A March 1983 VA outpatient treatment record reflects that the Veteran presented with complaints regarding his right leg.  On examination, the examiner noted that the Veteran had a history of a fracture of the right tibia and fibula, with possibly some 1/4-inch shortening, with good callous and stable.  In June 1995, the Veteran asserted that one leg was shorter than the other and he limped when walking. 

On VA examination in February 1996, the Veteran complained of pain and swelling in the right lower extremity involving the fracture area and down around the ankle.  He said that this worsened during the day and the pain resulted in a limp.  On examination, there was a normal gait without limp.  Measurement of the tibias was exactly equal.  The examiner stated that it may well be that this becomes sore and painful due to swelling and discomfort and limping from a long day's hard work but unfortunately he could not identify anything very specific on examination of the ankle joint today.

In August 1999 the Veteran contended that his right leg was shorter than his left leg, due to his residuals of fracture.  He reiterated this assertion in subsequent statements.

On VA examination in February 2000, the Veteran complained of pain and swelling in the right leg, causing a limp and difficulty with weight-bearing and walking.  On examination, the Veteran had a right antalgic gait.

At a January 2002 VA examination, the examiner indicated that a leg length discrepancy was not shown.  He stated that he did not find gait and status changes on physical examination.  The Veteran complained of back and hip disabilities, but did not complain of a left knee condition.

A May 2003 VA outpatient treatment record reflects that the Veteran reported that he exercised daily, with a four-mile walk or run.  He reported arthritis of his knees.  A left knee disability was not diagnosed.  A December 2003 treatment record reflects that the Veteran gave a history of two days of left knee swelling, redness and pain, after he kneeled on the floor.  The examiner diagnosed knee pain, mostly osteoarthritis, need to rule out infection or gout.  Later that day, a physician diagnosed prepatellar bursitis.

In December 2003, the Veteran filed a claim for service connection for arthritis of the left knee, and contended that this disability was secondary to his service-connected right knee disability.  

At a January 2004 VA examination, the Veteran complained of pain due to residuals of fracture of the right tibia and fibula.  The examiner noted that the Veteran had a history of fracture of the right tibia and fibula, post-traumatic arthritis of both knees and the right ankle, all incurred in 1976.  Then in the section of the report pertaining to each disability, the examiner indicated that each condition had reportedly existed since 1967, resulting from a fall.  The examiner diagnosed post-traumatic arthritis of the left knee.  A February 2004 X-ray study of the left knee was negative.  In a February 2004 VA examination by the same examiner, the examiner stated that the claimed left knee condition was not due to injury but occurred insidiously.  The Veteran complained of pain.  After a clinical examination, the examiner concluded that for the Veteran's claimed condition of left knee arthritis, there was no diagnosis because there was no pathology to render a diagnosis.  As to the etiology of any left knee disability, the examiner again stated that there was no pathology found on the left knee.

A February 2004 VA outpatient treatment record reflects that the Veteran had a history of diffuse joints for more than five years, and he reported migratory polyarthralgias.  The examiner diagnosed chronic migratory arthritis.  In March 2004 he was diagnosed with gout after an arthrocentesis was performed.  In July 2004 he had a painful swollen left foot, a tender swollen left ankle, and a tender left knee without swelling.  The diagnosis was polyarticular gout episode.  In August 2005, the Veteran said he was able to walk more than three miles.

At a March 2006 VA examination, the examiner indicated that the right leg was 87 centimeters long and the left leg was 88 centimeters long.  The Veteran's gait was within normal limits.  At a January 2008 VA spine examination, the examiner noted an abnormal gait, with a slight antalgic gait favoring the right leg.

At a December 2008 VA foot examination, a podiatrist noted that the Veteran reported that his right leg was shorter than his left, and opined that the Veteran had an antalgic gait on the right lower extremity.  There is no indication that this examiner measured the Veteran's leg lengths.

At a January 2009 VA examination, the Veteran reported that he had gradual onset of left knee pain, which was worsening with time.  A clinical examination was performed, showing that each leg was 35 inches long, and an X-ray study of the left knee was negative.  The examiner diagnosed patellofemoral syndrome of the left knee, and opined that the left knee disability was less likely as not (less than 50/50 probability) caused by or a result of the service-connected right knee disability.  The examiner stated that there were no radiographic abnormalities seen currently, the Veteran's gait was not abnormal, and there was no leg length shortening.  He concluded that with this in mind, the patellofemoral syndrome of the left knee was more likely than not NOT a result of or due to the right knee condition.

At a May 2009 VA spine examination, the examiner noted that the Veteran's posture and gait were within normal limits.

In a May 2010 addendum prepared subsequent to the Board remand, the VA examiner who performed the January 2009 VA examination stated that the Veteran has essentially a normal gait.  He indicated that that in order for the right tibia, fibula and knee conditions to have had a significant impact on the left knee, there should have been objective evidence of decreased ability on the right and increased demand placed on the left side, which would have manifested as an abnormal gait.  Given the claimant's normal gait, there are no objective findings that would suggest that his right-sided lower extremity disabilities caused or permanently aggravated his left knee patellofemoral syndrome.  In December 2010 the examiner noted that he had reviewed the claims file for his opinion dated in May 2010.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has asserted that he incurred a left knee disability due to his service-connected right leg disabilities.  He has not specifically asserted that his symptoms of a left knee disability have been continuous since service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

As noted above, a current left knee disability was not found on VA examination in January 2004, after a clinical examination and an X-ray study were performed of the left knee.  Subsequent VA outpatient treatment records show that he was diagnosed with polyarticular gout, including the left knee joint.

There is no medical evidence on file linking the current left knee disability with service in any way.  Further, arthritis of the left knee is not shown and was not manifested to a compensable degree within the first post-service year.  Thus, there is no basis for direct or presumptive service connection for this condition.

As to service connection under 38 C.F.R. § 3.310, the Veteran was provided with a January 2009 VA examination in which the examiner provided a medical opinion, and an addendum opinion was obtained in May 2010.  These medical reports are of highest probative value and are fully adequate for compensation purposes.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner had the benefit of reviewing the Veteran's claims file and thus had knowledge of a longitudinal review of the case.  In addition, the VA examiner had the benefit of the Veteran's current reported history and complaints in conjunction with medical findings on examination.  When providing a nexus opinion, the examiner discussed the various pieces of evidence and contentions.  Further, this examiner had the broadest record on which to base an opinion, given that the entire claims file was available for review.  Such foundation included not only medical notes and reports but also service records and lay statements.  Moreover, rationale was provided with the nexus conclusions.  All told, these reports constitute highly probative evidence.  The VA examiner, who reviewed the history and medical records, essentially opined that there was no substantiated relationship between the right leg disability and his left knee disability, and that the right leg disability did not aggravate this disability.  Accordingly, the Board finds that the competent medical evidence does not indicate that the service-connected right leg disability caused or permanently worsened the Veteran's left knee disability.  Thus there is no basis for secondary service connection for a left knee disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges the Veteran's own contentions with regard to his belief that his current left knee disability is etiologically related to his right knee and leg disability, including his contentions that his right leg is shorter than his left, and that he has a limp favoring his right leg.  The Board notes that the medical evidence presents conflicting evidence as to whether his right leg is shorter than his left, but the most recent VA examination (as well as several other examinations) found that his legs are of equal length, and equal measurements are shown at the most recent VA examination.  Moreover, although some medical records show that he has an antalgic gait, this finding has been quite inconsistent over the years, and the most recent VA examination found a normal gait.  The Board finds that the Veteran is competent to present testimony regarding his symptoms.  However, the Veteran is not competent to establish a specialized medical determination such as the specific etiology of his current left knee disability, which is based on a multiplicity of factors, because the question of etiology of his left knee disability is not lay-observable and requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau, supra.  

As the preponderance of the evidence is against the claim for service connection for a left knee disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


